United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                February 23, 2006

                                                         Charles R. Fulbruge III
                                                                 Clerk
                             No. 05-40474
                           Summary Calendar



IN THE MATTER OF: MARGARET FRATILA,
C/O MARGARET’S GREENHOUSE & EUROPEAN
FLORAL DESIGN, M.G. & E.D., L.L.C.,

                                                               Debtor,

MARGARET FRATILA, C/O MARGARET’S
GREENHOUSE & EUROPEAN FLORAL DESIGN,
M.G. & E.D., L.L.C.,

                                                           Appellant,

versus

MIKE BOUDLOCHE, TRUSTEE,

                                                            Appellee.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                          (2:04-CV-503)
                      --------------------

Before KING, WIENER, and DeMOSS, Circuit Judges

PER CURIAM:*

     Appellant Margaret Fratila is a Bankruptcy Chapter 7 debtor

who appeals the Bankruptcy Court’s refusal to remove the bankruptcy

trustee, based on Fratila’s dissatisfaction with various specified




     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
acts of the trustee.   On appeal to the district court, the ruling

of the Bankruptcy Court was affirmed.   We too affirm.

     Our careful review of the record on appeal, including the

briefs of the parties, and our analysis of the full and legally

correct opinion of the district court on appeal of the Bankruptcy

Court’s decision, convinces us beyond cavil that the acts of the

trustee complained of by Fratila were consistent with or required

by law or were taken pursuant to the Bankruptcy Court’s orders.

Inasmuch as the district court correctly disposed of the debtor’s

complaints against the trustee, and well and fully explained the

reasons for so doing, no useful purpose would be served by our

reiterating the facts and applicable law.   Rather, for the reasons

set forth in the careful and complete opinion of the district

court, the rulings of the Bankruptcy Court from which the debtor

appeals are

AFFIRMED.